DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed 07/06/20.  Claims 1-15 are pending in this application. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings
The drawings received on 07/06/20 have been accepted by the examiner.



Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 07/08/20.  The information disclosed therein was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAIDA et al. (US. 2016/0365509), hereinafter “SAIDA’.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claims 14, SAIDA disclose in Figs. 13A-13B and 20A-20B, a method for controlling a magnetic memory, wherein current pulses having different current amounts are applied stepwise (see Figs. 13A-13B and related text) to a first conductive layer (conductive layer 81 of Fig. 1, and see paras 0041 and 0131) of a storage element including a first ferromagnetic layer (ferromagnetic layer 10 of fig. 20B), and 
the first conductive layer which faces the first ferromagnetic layer in a first direction (Fig. 20B: Z direction) and extends in a second direction different from the first direction (Fig. 20B: X direction).
Regarding claims 15, SAIDA further disclose an application time of a first-stage current pulse is 5 nsec or more (see Figs. 13A-13B).
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record lacks to disclose a first conductive layer which faces the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/TOAN K LE/           Primary Examiner, Art Unit 2825